Citation Nr: 1113408	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  02-10 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD. 

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD or service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2002 and September 2003, the Veteran testified at hearings before Decision Review Officers (DROs) at the RO.  Transcripts of these hearing are associated with the claims file.

In January 2007, the Board granted a claim for a higher rating for pseudofolliculitis barbae, reopened claims for entitlement to service connection for hypertension and bilateral knee disability, and remanded claims for entitlement to service connection for bilateral knee disability, hypertension, and PTSD for further evidentiary development.  The requested development was completed, and service connection for left and right knee disabilities was granted by a February 2010 rating decision.  The case has now been returned to the Board for further appellate action.

The Board notes that VA outpatient treatment records and the most recent VA examination report (January 2010) reflect a diagnosis of major depressive disorder.  In light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope a veteran's claim for service connection for PTSD includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board finds that a claim for service connection for an acquired psychiatric disorder (other than PTSD) is also on appeal.

The issues of entitlement to service connection for hypertension (to include as secondary to service-connected diabetes mellitus) and an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's report that a base he was stationed at took incoming enemy fire while he was stationed there has been confirmed.  

2.  The Veteran's report that he saw body bags while serving in the Republic of Vietnam is conceded.  

3.  The Veteran's statements regarding mental illness symptomatology are lacking credibility.

4.  The most probative evidence on the question of whether the Veteran has PTSD as a result of experiences during his service in the Republic of Vietnam weighs against the claim.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2001 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for PTSD as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also sent a stressor statement letter, which he completed and returned.  A December 2005 letter contained similar notice.  A July 2007 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in February 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, and hearing testimony.

In the March 2010 informal hearing presentation, the Veteran's representative argued that the claim should be remanded for a clarifying opinion from the VA mental health professional who first proffered the diagnosis of PTSD, relying on Savage v. Shinseki, --- Vet. App. ---, 2011 WL 13796 (January 4, 2011).  In Savage, the Court of Appeals for Veterans Claims (Court) held that when a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  The Court specifically noted that the holding is limited to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report.  In this case, the Veteran's representative is requesting a clarifying opinion and not a relevant, factual and objective piece of information such as the question at hand in the Savage case, whether a particular test was used.  VA provided the Veteran with an examination and obtained an opinion to ensure that the medical evidence was sufficient to make a decision in this case.  VA's duty to assist has been fulfilled.   

The Veteran's representative also argued, essentially, that the January 2010 opinion is inadequate as the examiner did not address whether the Veteran's in-service experiences made it more likely that he would develop psychiatric difficulties due to later life incidents.  In this regard, the VA examiner noted both the in-service and post-service stressors and opined that it is less likely than not that the Veteran's current mental health complaints relate to his military service as the symptoms are better accounted for by other stressors.  He also opined that the Veteran did not fully describe experiencing extreme fear, horror, or helplessness in relation to the confirmed stressors from Vietnam.  The Board finds the opinion offered by the examiner in January 2010 adequate for deciding the question at hand, which is whether the Veteran has PTSD as a result of his service.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. 

In this case, the Veteran asserts that he has PTSD as a result of traumatic experiences while serving in the Army in Vietnam during the Vietnam era.  He describes being exposed to incoming enemy fire and seeing body bags.  In December 2009, it was confirmed that a base the Veteran was stationed at took incoming enemy fire while he was stationed there.  The Veteran's reported stressor that he saw body bags while serving in the Republic of Vietnam is conceded.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the Veteran was exposed to traumatic events during service, the preponderance of the evidence is against a finding that the Veteran currently has PTSD as a result of these experiences.  

In May 1992 the Veteran told a VA psychiatrist that his problems began when he killed his wife a year and a half earlier.  He shot his wife during an argument.  The Veteran reported that he did not sleep well and frequently thought about the incident and what will happen to him and his two children.  The Veteran requested an evaluation for PTSD that same month.  He reported that he was unsure if his dreams were war related.  He did have nightmares about the murder of his wife.  The clinician opined that the Veteran's presenting symptoms did not suggest PTSD.  

In May 2001, the Veteran reported to a VA psychiatrist with the chief complaint of not sleeping well.  He also reported anxiety which began in the 1980's, depression which had its onset lately, and alcohol use that began during his teenage years.  The Veteran reported racing thoughts, nightmares, flash backs, "kind of" avoidance, sense of foreshortened future, and other symptoms.  It was noted that the Veteran was in Vietnam, but not in combat, and that he shot his wife in 1990.  The psychiatrist entered a provisional diagnosis of chronic PTSD.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a provisional diagnosis is entered when there is a strong presumption that the full criteria will ultimately be met for a disorder, but not enough information is available to make a firm diagnosis.

In June 2001, the Veteran told a VA psychology technician that he had combat related nightmares, daytime intrusive thoughts, and other symptoms.  He was administered psychological testing including the Mississippi PTSD Scale (MISS) and the Minnesota Multiphasic Personality Inventory-2 (MMPI-2).  The psychology technician indicated that the results appeared to be valid, with the pattern of his MMPI-2 validity scales being consistent with someone experiencing a significant level of psychological/emotional distress and requesting help.  The MISS and MMPI-2 were significant for PTSD.  It was noted that the Veteran's approach to psychological testing produced responses that are in keeping with those of other veterans in this population who have participated in combat/combat support experiences similar to those described by the Veteran.  The psychology technician diagnosed chronic PTSD with delayed onset and recurrent, severe major depressive disorder without psychotic features.  

Subsequent VA outpatient treatment notes (for medication management) indicate diagnoses of PTSD and major depressive disorder.  A man who served with the Veteran wrote a statement on the Veteran's behalf.  The man reported that he started to see a change in the Veteran in the mid 1980's.  

In a February 2003 statement, the Veteran reported that during Vietnam he started having nightmares, poor sleep and waking in a cold sweat.  He stated that these problems have continued to the present.  

The Veteran was afforded a VA PTSD examination, performed by a psychologist, in January 2010.  The examiner noted the relevant history, including that the Veteran shot and killed his wife during an argument in 1990 and the Veteran's report of incoming enemy fire and seeing body bags.  The MMPI-2 was administered.  When asked what sorts of mental and emotional problems he was having, the Veteran was a bit vague and had to be prompted a great deal to get accurate information.  The Veteran stated that his problems started in Vietnam, although the examiner noted that earlier notes clearly indicated that the Veteran's mental health problems started after he shot his wife in 1990.  The examiner also opined that the variability in the Veteran's report of symptoms and psychological testing bring his credibility of symptom report into question.  The examiner further noted that the Veteran made no mention of shooting his wife until specifically asked about it.  The Veteran's responses were on multiple occasions described as vague, and the examiner described the Veteran as minimally cooperative.  The examiner opined that the Veteran was being evasive in some of his responses.  

The Veteran was vague in describing his in-service stressors to the examiner and did not give much detail.  He expressed no significant emotion in describing these incidents and had poor eye contact throughout the evaluation.  The examiner noted that there was a confirmed stressor of incoming rounds, but the Veteran did not describe clear direct involvement in these incidents or extreme fear, horror, and helplessness in relation to these incidents.  

Results of the MMPI-2 were invalid and suggestive of moderate exaggeration of symptoms.  According to the examiner, the test results would suggest psychosis, yet the Veteran did not show clear signs of psychosis during the current evaluation.  The examiner opined that the overall test results were more consistent with symptom exaggeration. 

The examiner opined that while the Veteran reported some PTSD symptomatology, the full criteria for a PTSD diagnosis were not met.  The Veteran did not fully describe experiencing extreme fear, horror, or helplessness in relation to the confirmed stressors from Vietnam.  Furthermore, he did not show objective signs of mental illness until after shooting his wife and having to serve a prison sentence and losing employment.  The examiner opined that the Veteran's report of symptoms is better accounted for by the later stressors (associated with killing his wife), which started in 1990.  

The examiner diagnosed Axis I disorders of recurrent moderate major depressive disorder, and alcohol dependence in full sustained remission for two years.  An Axis II diagnosis of antisocial personality disorder was also rendered.  

The examiner noted the controversy in the record regarding whether a diagnosis of PTSD was warranted.  He noted that initially there were clear signs that the Veteran was not reporting sufficient symptoms to warrant a PTSD diagnosis, but later he was diagnosed with PTSD.  According to the examiner, the diagnosis of PTSD did not appear to take into account the very significant life stressors which appeared to have precipitated onset of mental health issues in the period of time from 1990 to 1992.  The examiner did not find sufficient criteria to warrant a PTSD diagnosis in relation to the Veteran being exposed to mortar attacks in Vietnam, and found it less likely than not that the Veteran's current mental health complaints relate to his military service as the symptoms are better accounted for by other stressors, including family discord, a history of alcoholism, and legal problems in relation to him shooting his wife in 1990.  The examiner opined that the Veteran's depression emerged around the time he shot his wife and was further aggravated by later stressors.  

The record contains conflicting opinions on the question of whether the Veteran has PTSD as a result of experiences during his service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board is affording more probative weight to the opinion of the VA examiner offered in January 2010 than to the diagnosis of PTSD offered in June 2001 for the following reasons.  First, the January 2010 opinion is offered by a psychologist and the June 2001 opinion is offered by a psychology technician.  A psychologist clearly has more knowledge and skill in analyzing the data relevant here than a psychology technician.  Second, the June 2001 opinion does not account for the fact that the Veteran experienced a post-service trauma when he shot his wife.  Third, the June 2001 diagnosis of PTSD seems to be based only on the MMPI-2 and the MISS testing results, while the January 2010 opinion is based on psychological testing as well as a clinical interview.  It is noted that no mental status examination was performed in June 2001.  Thus, the psychologist in January 2010 was better poised to judge the Veteran's credibility and symptomatology presentation.  Fourth, in January 2010 the VA examiner specifically considered the June 2001 opinion and explained why the assessment of PTSD was not warranted.  

The Board notes that while the VA medication management outpatient treatment notes record a diagnosis of PTSD they are of little probative weight.  The reasoning behind the diagnosis of PTSD is not explained in the medication management notes and it appears that the diagnosis is simply an ongoing diagnosis related to the diagnosis rendered in June 2001 rather than the psychiatrist's opinion that the Veteran meets the criteria for a diagnosis of PTSD.  This is supported by the fact that the Veteran is not afforded a full examination during his medication management appointments.  A diagnosis of PTSD without a rationale for the conclusion is of little help to VA in deciding a claim such as this.  See Nieves-Rodriguez, 22 Vet. App. at 300-01 (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  In any event, the ongoing diagnoses of PTSD made in connection with medication management, even when considered with all of the other evidence, are outweighed by the January 2010 opinion.  

The January 2010 opinion is afforded high probative value as it was made after an interview and examination of the Veteran, review of the relevant history, and contains a clearly stated rationale for the opinions offered that is consistent with the factual history.  

It is recognized that the January 2010 opinion is in part based on the Veteran not having significant mental health problems until many years after service.  The Veteran's comrade noted that he started to see a change in the Veteran in the mid 1980's.  However, to the extent the comrade is suggesting that the Veteran had signs of a mental illness in the mid 1980's the Board notes that the Veteran's comrade is not shown to be a medical professional competent to differentiate between symptoms of a personality disorder (which has been diagnosed by a VA psychologist) and symptoms of another psychiatric disorder.  Thus, his statements do not lessen the probative weight of the January 2010 opinion.  

The Veteran has indicated that his mental health problems began during service, which conflicts with the examiner's opinion.  The Board is finding the Veteran's statements regarding mental disorder symptomatology to be lacking credibility.  As pointed out by the examiner in January 2010, the Veteran gave vague answers and was evasive in some of his response.  The MMPI-2 score was deemed invalid due to symptom exaggeration.  The examiner specifically noted that the variability in the Veteran's report of symptoms and psychological testing bring his credibility of symptom report into question.  When a clinician questions the credibility of the Veteran's symptom presentation during an examinations, the Board cannot help but find that its conclusion that the Veteran is not credible has been validated by a medical professional who had an opportunity to see the Veteran, hear his story and complaints, and make informed clinical findings based upon the face-to-face examination and diagnostic testing.  For these reasons, the Board finds that the Veteran's statements regarding mental illness symptomatology are lacking credibility.

Credibility aside, while the Veteran contends that he has PTSD as a result of his experiences during service he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board finds the medical evidence on this point to be of greater probative value than the Veteran's lay contentions, as the diagnosis of PTSD requires medical expertise to determine.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran does not have PTSD as a result of experiences during service.  Accordingly, service connection for PTSD is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  




REMAND

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2007, the Board instructed that the Veteran was to be provided with an examination and the examiner was to provide specific comments as to any relationship between the Veteran's service-connected disabilities and any current hypertension disorder.  The examiner was also asked to indicate if the Veteran's service-connected disability aggravates any current hypertension disorder.  The Veteran was provided a VA examination in January 2010.  The examiner diagnosed essential hypertension and opined that such "is unrelated to service or any other service-connected or service claimed conditions."  No further explanation was provided.  It is unclear if by the use of the word "unrelated" the examiner is addressing aggravation or only direct causation.  Moreover, the examiner provided no rationale for his conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 300-01 (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). 

As the medical opinion sought by the Board has not been obtained, the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, must be remanded.  The Veteran should be scheduled for an examination to specifically address hypertension.  Specific instructions to the examiner are detailed below.  Any opinion that does not contain a sufficient rationale for the conclusions reached will be considered inadequate.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

As noted above in the introduction, the Veteran's claim for service connection for PTSD also encompassed a claim for service connection for an acquired psychiatric disorder other than PTSD.  Prior adjudications dealt solely with the issue of PTSD, which is determined using a slightly different standard than the claim for an acquired psychiatric disorder.  In order to avoid any prejudice to the Veteran, the claim for entitlement to service connection for an acquired psychiatric disorder is being remanded to AMC/RO so that it can be addressed in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran should also be provided VCAA notice consistent with his claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice for his claim for service connection for an acquired psychiatric disorder other than PTSD.  

2.  Obtain relevant treatment records pertaining to hypertension and an acquired psychiatric disorder other than PTSD from the VA North Texas Health Care System dating since July 2009.  

3.  After the above has been completed to the extent possible, schedule the Veteran for an appropriate VA hypertension examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has hypertension that is caused by or aggravated (permanently worsened beyond natural progress) by service-connected type II diabetes mellitus.  If the examiner concludes that the Veteran has hypertension aggravated by service-connected type II diabetes mellitus, the examiner should quantify the degree of aggravation, if possible.  A rationale for all opinions expressed should be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  Should service connection for hypertension and/or an acquired psychiatric disorder other than PTSD be denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


